Citation Nr: 1214541	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-18 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to May 1968 and from August 1968 to August 1974.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at the RO in October 2009.

In January 2010 the appeal was remanded for additional development of the record.  It was again remanded in September 2011.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in service or within one year following discharge, and is unrelated to service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated April 2006 discussed the evidence necessary to establish service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in developing additional relevant evidence.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.  A similar letter was sent in June 2006.

The Veteran was advised of the status of his claim in October 2011.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records have been obtained and associated with the record.  Private records are also associated with the claims file.  VA audiological examinations have been conducted.  The Board finds that the examinations in the aggregate were adequate in that they were performed by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran has not asserted that there is any deficiency in his VA examination.  In any event, each examiner addressed the question of the effect of the Veteran's hearing loss on his daily activities by eliciting a statement from him regarding his chief complaints related to his hearing acuity.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Factual Background

As an initial matter, the Board notes that the Veteran is receipt of a Combat Action Badge and is thus shown to have performed combat service.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Id. at 392.  Here, in light of the Veteran's combat service, the Board accepts that he was exposed to acoustic trauma during active duty.

Service treatment records include the reports of various examinations.  On enlistment examination in October 1964, whispered and spoken voice testing was 15/15 bilaterally.


On release from active duty in May 1968, puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
5 
0
-5
5
-10

Left
-5
-5
-5
5
-10


Reenlistment examination in August 1968 included audiological testing, which revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
0
0
0
not tested
0

Left
5
0
0
not tested
5


At that time, the Veteran denied ear trouble, running ears, and hearing loss.  

In March 1971 the Veteran denied a history of ear trouble, running ears, and hearing loss.  Audiometric testing was not performed.

On discharge examination in July 1974, puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
10
0
0
0
0

Left
5
0
0
5
5


The Veteran was afforded a VA herbicide examination in July 1979.  Audiometric 

testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
25
10
10
15
20

Left
15
10
10
15
15


In March 2006 the Veteran asserted that he was under fire in Vietnam from mortar rounds, artillery shells, and various other explosives.  He argued that his hearing loss was due to these exposures.

The report of a March 2006 private audiometric evaluation notes the Veteran's history, to include noise exposure in service.  He denied noise hazardous work or hobbies following service.  The provider noted that testing revealed a mild high frequency sensorineural hearing loss bilaterally.  He concluded that based on the test information, the Veteran's loss of hearing was more than likely due to his military work environment.

On VA examination in October 2006, the Veteran's history was reviewed.  The Veteran reported that he had experienced hearing loss since 1967, and that it occurred suddenly between 1967 and 1968 when a 90mm tank cannon fired hearing the right side of his head.  He denied use of hearing protection during service.  He indicated that his post-service employment included an expeditor in light manufacturing for five years, a tire "buster" using pneumatic tools for eight months, a camp ranger for six months, a laborer for one year, an accounting auditor for 18 years, and a recreation attendant and cashier for four years.  He noted that he used hearing protection when working as a laborer.  He stated that he participated in hunting or recreational shooting with use of hearing protection.  He also noted that he had used power tools with hearing protection.  He indicated that he had difficulty hearing and ringing in his ears.  He specifically noted trouble hearing conversational speech in groups and monitoring his own voice level.  He reported tinnitus of 29 years' duration, reporting that it came on suddenly when he was exposed to the tank cannon fire.  The examiner indicated that she reviewed pertinent records from service as well as the 2006 private records.  Diagnostic testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
20
15
15
20
65

Left
15
15
20
45
50


Speech recognition scores were 100 percent bilaterally.  The diagnosis was moderately severe high frequency combined sensory/neural hearing loss on the right and moderate high frequency combined sensory/neural hearing loss on the left.  The examiner also diagnosed constant tinnitus.  She noted that the Veteran separated from service in 1974 and that he had been successfully employed in various positions.  She indicated that at separation his hearing was normal by audiometric testing.  She concluded that the progression from normal in 1974 was not consistent with auditory damage caused by the reported 1968 noise exposure.  She therefore opined that hearing loss with tinnitus was not caused by noise exposure in service and was more likely due to other causes in the intervening 32 years since separation.

At his October 2009 hearing, the Veteran testified that he served in Vietnam as a field medical technician.  He noted that he rode in helicopters without hearing protection.  He indicated that the ringing in his ears started when he walked through the 155mm cannons and one went off above him.  He acknowledged that he denied tinnitus on separation examination.

A November 2009 VA audiology note indicates that the Veteran self-referred for a hearing aid evaluation.  He reported decreased hearing which had been gradual and progressive.  He endorsed noise exposure in service.  He also endorsed constant tinnitus, vertigo or dizziness, and ear pain about one month previously that had resolved by itself.  He noted that he worked at the front desk at a community center and that he had difficulty understanding patrons and his supervisor.  

In November 2009 a private audiologist indicated that the Veteran had moderate to moderately severe high frequency sensorineural hearing loss, and that the configuration of the hearing loss was consistent with exposure to loud noise.  He noted that the Veteran also reported tinnitus of 40 years' duration.  He indicated that the Veteran was exposed to background noise in service.

An additional VA examination was carried out in February 2010.  The Veteran's history was reviewed.  He reported that his tinnitus began when he was walking from the mess to his shelter when a 155mm cannon went off right over his head.  He noted that he had experienced a jet engine type roar since that time.  The examiner concluded that tinnitus was not likely secondary to in-service noise exposure.  He reasoned that there was nothing in the claims file or medical records to contradict his opinion.

Records from Ascent Audiology and Hearing, dated in September 2011, indicate high frequency hearing loss bilaterally.  The provider indicated that based on the configuration and patient history, the etiology of the Veteran's hearing loss was likely noise exposure.

The Veteran was afforded a further VA examination in November 2011.  The Veteran's history was reviewed.  Diagnostic testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
15
20
10
25
55

Left
15
15
15
40
45


Speech discrimination scores were 96 percent bilaterally.  The diagnosis was moderately severe high frequency combined sensory/neural hearing loss on the right and mild to moderate high frequency combined sensory/neural hearing loss on the left.  Tinnitus was also assessed.  In discussing this case, the examiner noted that the Veteran had been seen at VA since 1968.  She noted that the Veteran was employed following service in customer service positions, as a camp ranger, and in a youth community center.  She also noted that he had worked in construction, as a tire replacement technician, and a parts supply person, and that the remainder of his civilian employment had been as an office worker.  She reviewed evidence in the service treatment records, noting that hearing tests revealed normal hearing bilaterally in May and August 1968.  She noted that the Veteran denied ear trouble and hearing loss in March 1971, and that his hearing was shown to be normal bilaterally in July 1974.  She also noted that a July 31, 1979 examination showed normal hearing bilaterally with all thresholds equal or less than 25 dB.  She also noted that ear examination notes from 1970 to 1979 revealed no complaint or description of tinnitus.  She concluded that the record was consistent with the Veteran's report of gradual onset, progressively worsening hearing loss.  She noted that the record showed that onset of hearing loss was after separation from service, progressing from normal in 1974 and 1979 to a moderately severe hearing loss over a 30 year interval following separation.  She indicated that such was consistent with his complaint in 2009 of gradual onset, progressive hearing loss.  She pointed out that the usual course of noise-induced hearing loss or tinnitus was that the individual had the worst effects immediately following exposure, gradually resolving over time, and not beginning many hears after exposure.  She also noted that there was no report or description of tinnitus among the Veteran's complaints in service, despite ear examinations being performed from 1970 to 1979.  She opined that hearing loss with tinnitus was not caused by in-service noise exposure.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of diseases of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

	Tinnitus

Review of the record has led the Board to conclude that service connection for tinnitus is warranted.  The Veteran has consistently reported that he had sudden onset of tinnitus when he was exposed to tank cannon fire.  While the service treatment records are negative for any complaint or abnormal finding pertaining to tinnitus, the Board notes that the medical history form completed in conjunction with physical examinations does not reference tinnitus or ringing in the ears.  Furthermore, there is no clinical test for tinnitus.  The Veteran has stated that onset of tinnitus was during service, and that he has experienced tinnitus symptoms since that time.  Assuming that the exposure to cannon fire occurred under combat conditions, the Board further notes that the presumption of credibility afforded by 38 U.S.C.A. § 1154 would apply to his reports regarding the onset of symptomatology in service.  For this reason, and given the subjective nature of tinnitus, the Board finds that the Veteran's lay contentions are sufficient to place the evidence at least in equipoise.  Accordingly, service connection for tinnitus is warranted.  

	Hearing Loss Disability

The Board has also concluded that service connection is not warranted for bilateral hearing loss disability.  As noted above, the Board accepts that the Veteran was exposed to cannon fire during service, and that he experienced symptoms of ringing in his ears and difficulty hearing at that time.  However, objective audiometric findings fail to show significant decreased hearing acuity during service or for many years thereafter.  While the Board has previously noted an increase in puretone thresholds shown by a post-service 1979 examination, the 2011 VA examiner explained that the 1979 examination nevertheless demonstrated normal hearing acuity.  The earliest post-service complaint for any problems with the Veteran's hearing acuity dates to 2006, when he sought treatment from a private provider.  

Here, the November 2011 VA examiner concluded that the current hearing loss was not related to service.  In essence, the examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  She pointed out that the Veteran's hearing was normal on discharge and during the 1979 VA Agent Orange registry examination.  She indicated that the Veteran's description of his hearing loss was of gradual onset and progressive worsening.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Rather, she provided a full discussion of the Veteran's documented history and of his own reported history before ultimately concluding that the Veteran's hearing loss and tinnitus were not related to service.  The Board thus finds the VA examiner's opinion to be of greater probative value than the statements of private providers and the Veteran's own statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has considered whether self-reported continuity of symptomatology of hearing loss dating back to service would be sufficient to warrant service connection.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed condition.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001).  Here, the Veteran has reported the onset of hearing difficulty in service, but it also must be considered that he is recalling events that occurred decades ago, and that he has also described the onset of tinnitus in service as well, which complicates the question of the etiology of his hearing difficulty.  Therefore, even accepting the contention that the Veteran suffered from difficulty hearing during and since service, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record on the question of whether his current hearing loss as demonstrated on audiometric testing is related to his military service.  As noted, the November 2011 VA examiner considered his statements as to his history, but also considered the results of objective audiometric testing that occurred in service, and the nature and severity of his current hearing loss disability.  

The Board has also considered the reports of the private audiologists, who referenced the Veteran's history of noise exposure in service, and concluded that the configuration of his hearing loss was consistent with that exposure.  However, there is no indication that these audiologists had access to or considered the results of audiometric testing in service, which the VA examiner relied heavily upon in rendering the above-mentioned opinion.  For this reason, the Board finds these opinions to be far less probative than that of the VA examiner.

In short, for the reasons and bases set forth above, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. 
§ 3.102. 


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL LANE
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


